MEMORANDUM**
Lahmber Singh Sandhu, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which adopted and affirmed the Immigration Judge’s (“U”) order denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
We review the IJ’s decision for substantial evidence, Abebe v. Gonzales, 432 F.3d 1037, 1039-40 (9th Cir.2005) (en banc), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because the IJ relied on inconsistencies between Sandhu’s testimony and his declaration as well as inconsistencies between his testimony and his evidence which go to the heart of his claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001)
Because Sandhu did not establish that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Substantial evidence also supports the denial of CAT relief because Sandhu did not establish that it is more likely than not that he will be tortured if he returns to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
*690The motion to substitute counsel is granted. The Clerk has amended the docket to reflect that Sandhu is represented by Hardeep Singh Rai.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.